In the Missouri Court of Appeals
                     Eastern District
                                       DIVISION FIVE

STATE OF MISSOURI,                           )      No. ED101898
                                             )
       Plaintiff/Respondent,                 )      Appeal from the Circuit Court of
                                             )      Jefferson County
       vs.                                   )
                                             )      Honorable Timothy Miller
ROBERT B. BONE,                              )
                                             )      Filed: September 30, 2014
       Defendant/Appellant.                  )

       Robert B. Bone (Defendant) was convicted of driving while intoxicated and failure to

drive within a single lane. The court suspended imposition of sentence and placed Defendant on

probation for two years. Defendant has now filed his notice of appeal from this judgment of

conviction. The State has filed a motion to dismiss the appeal. Defendant has filed suggestions

in opposition. We grant the State’s motion and dismiss the appeal.

       The criminal appeals statutes limit the right of appeal to final judgments. Section

547.070, RSMo 2000. In a criminal case, the judgment becomes final for purposes of appeal

when the judgment and sentence are entered. State v. Welch, 865 S.W.2d 434, 435 (Mo. App.

E.D. 1993). Therefore, when imposition of the sentence is suspended, the judgment is not final

and a defendant may not appeal it. State v. Larson, 79 S.W.3d 891, 892 (Mo. banc 2002); See

also, State v. Lynch, 679 S.W.2d 858, 860 (Mo. banc 1984). Here, the court suspended

imposition of Defendant’s sentence. As a result, there is no final, appealable judgment.
       Where there is no final, appealable judgment, we have no jurisdiction to consider the

appeal. State v. Palm, 158 S.W.3d 861 (Mo. App. E.D. 2005). In his response, Defendant argues

there are collateral punitive consequences to his conviction, even though imposition of his

sentence was suspended. As a result, Defendant contends he should be allowed to file an appeal.

He further argues that section 547.070 does not define “final judgment” and that any definition is

solely one of judicial interpretation, which he contends this Court can reevaluate at its discretion.

       The Missouri Supreme Court in Lynch discussed the collateral consequences of a

conviction, even though imposition of sentence is suspended. However, the Court ultimately

concluded that despite the collateral consequences, there was no final, appealable judgment.

Lynch, 679 S.W.2d at 861-62. This position has been reiterated by the Supreme Court in State v.

Larson, 79 S.W.3d 891, 893 (Mo. banc 2002), where the Court, citing Lynch, stated, “In a

criminal case, a final judgment occurs only when a sentence is entered.” This Court, which is a

court under the superintending authority of the Missouri Supreme Court, is bound by the

decisions of that Supreme Court. Mo. Const. Art. V, Sec. 2 (1945).

       Defendant’s appeal is dismissed without prejudice for lack of a final, appealable

judgment.



                                              ____________________________________
                                              ANGELA T. QUIGLESS, CHIEF JUDGE
LISA VAN AMBURG, J. and
PHILIP M. HESS, J., Concurs




                                                  2